E. Darwin Smith, J.:
The motion for a nonsuit, we think, was properly denied. It was proper to submit the question to the jury, whether the goods purchased nominally by Staples & Nott, after the incorporation of the defendant, were purchased on their own account, or for the benefit of the defendant. Confessedly, the hotel was erected and carried on by Staples & Nott. They were the president and secretary of the defendants’ company, and they and others were the trustees and stockholders of said company. The only men ostensibly connected with the management and control of said hotel and its affairs were said Staples and Nott, and it was a proper question and inquiry for the consideration of the jury, in what capacity they were acting in that relation, whether individually or on behalf of the defendant. If as officers or agents of the defendant they were carrying on said hotel, the defendant was clearly *549dable for debts contracted by them for such purpose, as correctly held by the circuit judge, even though such debts were nominally contracted in their own names. The law on this point was correctly stated in his charge to the jury by the circuit judge. (Story on Agency, §§ 267, 419; Beebe v. Robert, 12 Wend, 413; Ferguson v. Hamilton, 35 Barb., 427.)
If the goods are purchased by the agent in his own name, the creditor may, nevertheless, hold the principal for the debt, when discovered. (Porter v. Talcott, 1 Cow., 359; Taintor s. Prendergast, 3 Hill, 72.)
None of the exceptions to the charge, and to the refusals of the judge to charge as requested, we think, are well taken.
Upon the question whether the defendant was carrying on the hotel when the said debts were contracted, it was not error to allow the jury to take into consideration, coupled with the other evidence in the cause, the fact that the articles of incorporation of the defendant specified that “the objects for which the said company was'formed were the business of erecting buildings for hotel purposes, aud keeping a hotel.”
The judgment should be affirmed.
Present — Mullin, P. J., Smith and Noxon, JJ.
Judgment affirmed.